Citation Nr: 9935848	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-47 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
chondromalacia and degenerative joint disease of the left 
knee.

2. Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee.

3. Entitlement to an evaluation in excess of 10 percent for 
chondromalacia and degenerative joint disease of the right 
knee.

4. Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1984 to May 1985, and active duty from May 1986 to September 
1986 and from January 1989 to November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned 10 percent disability ratings for 
each knee for traumatic arthritis.  

The Board remanded the matter in February 1998 for 
consideration of separate disability evaluations under the 
ratings criteria for knee impairment.  In May 1999 the RO 
granted a separate 10 percent evaluation for each knee under 
the ratings criteria for knee impairment due to 
patellofemoral pain syndrome.  The matter is now before the 
Board for final appellate disposition.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. There is no more than slight limitation of motion of 
either knee.  There are subjective complaints of weakness 
and fatigue, but no muscle atrophy or other indicia of 
functional impairment is shown.

3. No more than slight recurrent subluxation and lateral 
instability is shown.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
chondromalacia and degenerative joint disease of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5260, 5261 (1999).

2. The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

3. The criteria for a rating in excess of 10 percent for 
chondromalacia and degenerative joint disease of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5260, 5261 (1999).

4. The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased evaluation for his 
service-connected knee disabilities within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).
Pertinent Law and Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
in this case, where the issue is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on facts 
found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.

The Ratings Schedule provides that traumatic arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

The Ratings Schedule also provides compensable ratings for 
impairment of the knee.  Slight recurrent subluxation or 
lateral instability warrants an evaluation rating of 10 
percent; moderate recurrent subluxation or lateral 
instability warrants an evaluation rating of 20 percent; and 
severe recurrent subluxation or lateral instability warrants 
an evaluation rating of 30 percent.  38 C.F.R. § 4.71(a), 
Code 5257.

The veteran's knee disability may also be rated for 
limitation of flexion of the leg when flexion is limited to 
60 degrees (0 percent), 45 degrees (10 percent), 30 degrees 
(20 percent) or 15 degrees (30 percent), and for limitation 
of extension of the leg when extension is limited to 5 
degrees (0 percent), 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Complete extension of the knee is to 0 
degrees and complete flexion is to 140 degrees.  38 C.F.R. 
§ 4.71 Plate II.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59.


Analysis

May 1989 service medical records initially show complaints of 
bilateral anterior knee pain without objective findings.  
Notes from later that month show a 5 month history of 
bilateral knee pain without trauma.  The veteran reported 
that the pain was severe while running, bending or standing 
for long periods of time.  It radiated from the back of the 
knee and restricted range of motion.  Objectively, no 
discoloration or deformity was observed.  Pain was noted 
below the patella on the right knee, not tender to touch.  
Weight bearing was good.  The assessment was bilateral 
retropatellar pain and jumper's knee.  The physical therapy 
assessment was patellofemoral joint syndrome versus jumper's 
knee.

Private medical records from June through August 1994 include 
bilateral MRI (magnetic resonance imaging) findings possibly 
related to early degenerative changes.  According to clinical 
notes, MRI showed joint effusion, synovial type, without 
meniscal or ligament damage.  The diagnoses were 
chondromalacia and tilting patella.  Subsequent notes 
indicated pain in both knees with a history of injury during 
service and continued problems including gross crepitus on 
motion and joint effusion confirmed by x-ray findings.

The veteran underwent a VA examination in May 1996.  Physical 
examination revealed no swelling or deformity.  Sensation to 
light touch and pin prick was present.  Deep tendon reflexes 
were also present.  Range of motion was 5 to 110 degrees in 
each knee.  The veteran complained of pain bilaterally, but 
more so on the right.  It was noted that tension could be 
present over both patellae.  X-rays of the knees showed no 
fracture or dislocation, early osteophyte on the right and 
left on the medial femoral condyle.  The diagnoses were 
chondromalacia patella and early traumatic osteoarthritis, 
left and right knee.

The veteran was accorded another VA examination in November 
1998.  The medical records were reviewed.  Complaints of 
pain, cracking, swelling, his leg giving way and locking were 
noted.  Pain occurred 3 - 4 times per week precipitated by 
sitting, standing and using stairs.  During flare-ups the 
veteran needed to rest and, ice, heat or massage his knees.  
Physical examination revealed full range of motion, and thigh 
circumference of 47 centimeters (cm.) on the right and 48 cm. 
on the left.  He had negative varus and valgus stress, 
negative anterior and posterior drawer and negative Lachman 
tests.  McMurray's test was slightly positive on the left.  
Retropatellar crepitus and joint line tenderness was 
detected.  The assessment was chondromalacia with 
questionable meniscal tear.  A subsequent MRI was negative.

In this case the veteran is currently assigned separate 
ratings for each knee under codes 5010 and 5257.  Traumatic 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

The medical evidence does not show that the veteran's 
service-connected knee disabilities are manifested by more 
than slight instability or recurrent subluxation in either 
lower extremity.  In fact, there has been no mention of 
instability or subluxation on clinical testing.  Therefore, 
the Board finds a rating in excess of 10 percent under 
Diagnostic Code 5257 is not warranted for either knee.

The veteran exhibited slight limitation of motion of the 
knees on VA physical examination in May 1996, but range of 
motion of the knees in November 1998 was full.  Overall, the 
exhibited loss of motion of neither knee meets the criteria 
for greater than a zero percent rating and therefore would 
not entitle the veteran to an increased rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  VA regulations require that 
a finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
In this case, the Board finds that the objective findings do 
not warrant increased ratings under the relevant provisions 
for the veteran's knee disabilities.  The veteran's 
subjective complaints have included pain, weakness, and lack 
of endurance.  The objective examination findings include no 
more than slightly decreased range of motion and effusion.  
There is no record of lower extremity muscle atrophy.  Knee 
pain is currently recognized by the current evaluations, 
which are in excess of the limitation of function exhibited, 
but without a showing of deformity, atrophy or other signs of 
dysfunction, a higher rating is not warranted.  In light of 
the lack of objective pathology to support the veteran's 
contentions, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the entire history of the veteran's 
disability.  In this case, the Board finds no provision upon 
which to assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia and degenerative joint disease of the left 
knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia and degenerative joint disease of the right 
knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

